Citation Nr: 0533842	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for service connection for a 
herniated nucleus pulposis L5-S1, formerly claimed as chronic 
low back pain.


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


 



INTRODUCTION

The veteran served on active duty for training from April to 
September 1987 and on active duty from April 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The RO denied service connection for chronic low back 
pain in a January 1993 rating decision.  The veteran received 
notice of that decision in February 1993 and did not appeal.

2.  In August 1995, the RO denied a request to reopen the 
claim of service connection for a herniated nucleus pulposis 
based on new and material evidence.  The veteran received 
notice of that decision and did not appeal.  

3.  Evidence of the veteran's back injury obtained since the 
RO's August 1995 decision is new, relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
and/or cumulative, and raises a reasonable possibility of 
substantiating the claim.  

4.  The veteran has a herniated nucleus pulposis that began 
during service.




CONCLUSIONS OF LAW

1.  Evidence received since the RO continued the denial of 
entitlement to service connection for a herniated nucleus 
pulposis in September 1995 is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The claim of entitlement to service connection for a 
herniated nucleus pulposis, formerly claimed as lower back 
pain, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

3.  Herniated nucleus pulposis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

New and Material

In January 1993, the RO denied entitlement to service 
connection for chronic low back pain because the evidence did 
not support a finding that the veteran had an acute back 
disability.  The veteran was given notice of the decision and 
her appellate rights.  She did not appeal that decision, and 
it is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.1103.  
In December 1993, the veteran requested that her claim be 
recharacterized and reconsidered as service connection for a 
herniated disc based on new medical evidence related to her 
disability.  The RO denied the claim to reopen because the 
evidence was duplicative of evidence of record and did not 
demonstrate that the veteran had sustained an in-service 
injury.  The veteran was given notice of the decision and her 
appellate rights.  She did not appeal that decision, and it 
is final.  Id.  The veteran made another request to reopen in 
December 2003.  The RO reopened the decision and confirmed 
the denial in a May 2004 rating decision.  That decision is 
now before the Board on appeal.

Although a claim previously disallowed by an RO cannot be 
reopened on the same factual basis, if new and material 
evidence is presented or secured with respect to such a 
claim, VA must reopen and review the claim.  See 38 U.S.C.A. 
§ 5108.  New evidence is evidence that was not previously 
before agency decisionmakers.  Material evidence is evidence 
that, by itself or when considered with evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of evidence of record at the time of 
the initial denial of the claim and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  

In its May 2004 rating decision, the RO considered the 
veteran's claim on the merits after it determined that new 
and material evidence had been obtained to reopen a claim of 
service connection for a back disability.  Nonetheless, the 
Board is obligated to address whether new and material 
evidence has been received before it can consider the merits 
of the claim.  See U.S.C.A. §§ 5108, 7104(b).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

At the time of the RO's 1995 decision, the record included 
the veteran's service medical records from April 1987 to May 
1992.  In December 1987, which was not a period of active 
service for the veteran, she sought treatment for a back 
injury.  She asserted that she fell or was pushed and struck 
her pelvis on the deck of a pool.  She had bruises, a 
contusion, swelling, and a continuous pain near her pelvis.  
The veteran's February 1988 entrance examination, however, 
does not indicate that she reported any history of back pain.  
In October and November 1988, the veteran sought treatment 
for an injury to her coccyx that caused radiating pain and 
numbness in her legs, hands, and feet.  The physician noted 
that the veteran had a history of back trauma.  In February 
1989, the veteran was diagnosed as having mechanical low back 
pain after she complained of pain that limited her movement 
and resulted in absences from duty.  In July 1991, the 
veteran complained of and was treated for sharp back pains.  
In her April 1992 separation examination, the veteran 
indicated that she had experienced recurrent back pain for 
six years, pain that had intensified after the birth of her 
daughter in 1991.  An examiner found that the veteran's spine 
was normal at the time of the examination.  

The record also contained a report of a September 1992 VA 
examination in which the veteran was diagnosed as having 
chronic low back pain.  The veteran complained of 
intermittent, mild, and non-radiating back pain that began 
after the birth of her daughter in 1991.  The examining 
physician indicated that the veteran had worn a brace for 
several months and that she had an attenuated, slight 
kyphotic deformity of the thoracic spine.  The physician did 
not find other abnormalities.

The record included the veteran's private treatment records 
from 1992 to 1994.  In February 1992, the veteran was 
diagnosed as having low back syndrome after she complained 
that she had experienced radiating low back pain for several 
days.  In September and October 1993, the veteran complained 
that her back pain had intensified, and she was referred to 
physical therapy.  She participated in physical therapy until 
November 1993 and indicated that it significantly reduced her 
pain.  

The record also included the veteran's VA treatment records 
from December 1992 to February 1994.  In September 1993, the 
veteran was diagnosed as having a herniated nucleus pulposis 
at L5-S1 and herniated sciatica.  She indicated that she had 
experienced intermittent pain since the birth of her daughter 
in 1991, but that the pain had intensified in August 1993 and 
radiated down the lateral aspect of her right lower extremity 
to her ankle.  The veteran sought additional physical therapy 
in February 1994 for lumbar pain with radicular complaints, 
but an examination did not reveal radicular symptoms.  Based 
on the evidence, the RO denied entitlement to service 
connection because the evidence showed neither that the 
veteran had a back condition during service nor that she 
sustained an in-service injury.

Since its 1995 rating decision, the RO has received 
additional evidence related to the veteran's in-service 
injury.  During a 2004 VA examination, the veteran asserted 
that, during a September 1987 recreation release, a classmate 
picked the veteran up and accidentally dropped her on a pool 
deck.  The veteran alleged that she struck her lower back and 
required immediate treatment at a nearby hospital.  The 
veteran stated that x-rays did not reveal any abnormalities, 
but that she subsequently experienced back pain that limited 
her ability to fulfill training requirements.  The evidence 
includes a statement from a training classmate who witnessed 
the event and recalled that the injury appeared to cause the 
veteran tremendous pain, required ongoing medical treatment, 
and limited the veteran's physical ability to fulfill 
training requirements.  The evidence includes a statement 
from another classmate who overheard a discussion of the 
accident and the veteran's hospitalization.  That classmate 
remembered that the veteran later experienced intense back 
pain that limited her physical training and resulted in 
absences from duty.  

Additional medical evidence related to the veteran's 
treatment for back pain.  In August 2004, a private physician 
performed an electromyography (EMG) examination of the 
veteran's back.  The veteran's responses were normal but 
showed some minimal paraspinal denervation and minor 
residuals of past lumbosacral radiculopathy.    

In an August 2004 VA examination, the veteran complained of a 
constant, radiating pain in her lower back.  The VA examiner 
reviewed the veteran's medical history, including a 2002 
magnetic resonance imaging (MRI) report which revealed 
degenerative changes at the L4-L5 and L5-S1 levels and mild 
left L4-L5 and L5-S1 foraminal encroachment as a result of 
annular disc bulges and facet arthrosis.  The examiner's 
impression was of degenerative disease of the lumbar spine as 
well as disc herniation with mild foraminal encroachment.  
The examiner could not conclusively establish a connection 
between the veteran's alleged injury and her disability but 
did assert that an injury could have caused the disability.  

The RO acquired the veteran's June to September 1995 medical 
records from a VA facility, but they did not contain any 
indication that the veteran complained of back pain.  In a 
September 1995 VA examination conducted in relation to a 
different claim, the veteran indicated that she was taking 
aspirin for low back pain.  

The RO received an opinion from a private physician dated in 
April 2005.  The physician reviewed the veteran's claim 
folder and opined that the veteran had sustained an in-
service injury that resulted in her later diagnosis of a 
bulging disc and lumbar radiculopathy.  The RO also received 
an April 2004 statement from a chiropractor who reviewed the 
veteran's available medical records and opined that the 
veteran was not properly diagnosed as having a herniated disc 
until October 1993 because prior treating physicians had 
failed to take appropriate measures.  

Given the evidence as outlined above, the Board finds that 
the evidence received since the RO's 1995 decision is new and 
material.  The evidence was not before the RO in 1995 and 
relates to unestablished facts, whether the veteran 
experienced an in-service injury and whether she has a 
current chronic disability.  The medical evidence contains 
diagnoses and medical opinions related to her disability, 
including opinions that her disability is connected to an in-
service injury.  The lay statements lend credence to the 
veteran's assertion that she fell on a pool deck during 
service and injured her back.  Thus, the new and material 
evidence is a sufficient basis upon which to reopen the claim 
of entitlement to service connection for a herniated nucleus 
pulposis and, as such, the appeal is granted to that extent 
only.  The merits of the claim will be discussed below.

Service Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; C.F.R. § 3.303(a).  Active service includes 
periods of active duty for training during which the veteran 
was disabled by a disease or injury incurred or aggravated in 
the line of duty.  See U.S.C.A. § 101(24).  When considering 
whether to grant service connection for a disability, VA 
shall consider all information and lay and medical evidence 
of record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.303(a).  

Service connection is established by showing that the veteran 
sustained a service injury or disease, that the veteran 
developed a chronic disability, and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  If 
there is insufficient evidence that a chronic condition 
developed during service or an applicable presumptive period, 
then a showing of a continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Service connection may also be granted on the basis 
of a diagnosis after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Lay testimony may substantiate a claim if it relates to 
matters observed by the speaker.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  Yet because these elements 
frequently involve medical determinations outside the range 
of common knowledge, medical evidence is generally required 
to demonstrate that the veteran has a current diagnosis of a 
disability and that there is a connection either between the 
veteran's service and that disability or between the 
veteran's symptomatology and that disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

The Board notes that it is the defined and consistently 
applied policy of VA that, if a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point after a careful consideration of all procurable 
and assembled data, such doubt will be resolved in favor of 
the claimant.  Reasonable doubt means that there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
Reasonable doubt must be within the range of probability and 
not pure speculation or remote possibility.  See U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3

The evidence demonstrates that the veteran has a current back 
disability related to a herniated disc.  There is also 
corroborating evidence supporting the veteran's claim that 
she was injured in service in September 1987.  Although there 
is no medical evidence documenting the veteran's immediate 
treatment for the injury, the veteran submitted supporting 
statements from individuals who witnessed or heard about the 
incident, and the veteran reported the accident to treating 
physicians in December 1987.  The veteran received treatment 
for back pain throughout her remaining period of service.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran sustained an in-service injury 
in September 1987.  

Additionally, the evidence supports a finding that the 
veteran's in-service injury resulted in her current 
disability.  Specifically, a VA examiner stated that an 
injury could have caused the veteran's disability, and a 
private physician opined that the veteran's current 
disability was caused by an in-service injury.  In this case, 
the evidence is at least in relative equipoise as to whether 
the veteran's current disability is of service origin and 
service connection for a herniated nucleus pulposis must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) 
(holding that a claimant need only demonstrate that there is 
an approximate balance of positive and negative evidence to 
prevail).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a herniated nucleus 
pulposis is reopened.  

Service connection for a herniated nucleus pulposis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


